Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
NOTICE OF ALLOWABILITY
Election/Restrictions
Examiner acknowledges the election, without traverse, of Group VI directed to a method of identifying a cell expressing a cell surface conjugate, in the reply filed on 20 December 2021.  
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 20 December 2021, 15 June 2020, 12 June 2020 consisting of 26 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit as a 371 of PCT/IB2018/000380 (filed 19 January 2018) which claims benefit of 62/448,936 (filed 20 January 2017).  The instant application has been granted the benefit date, 20 January 2017, from the application 62/448,936.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prosecution history provides evidence for allowability.  The current invention is described as:

    PNG
    media_image1.png
    470
    732
    media_image1.png
    Greyscale

The examiner has thoroughly searched for methods of isolating or identifying cells having (a) a receptor/chimeric antigen receptor and (2) a cell surface conjugate/truncated epidermal growth factor receptor linked to a streptavidin tag. Figure 2 of the drawings of the current specification show such a molecule on the cell.  This unique combination of elements in a cell provides specific targeting of the cell, isolation or selection of the cell or detection of the cell. The examiner has failed to discover such a system in the non-patent or patent literature.  Therefore, the examiner concludes the claimed method if allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-145 and 147-190 are canceled.  Claims 191-223 are newly added. Claims 146 and 191-223 are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633